DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim of priority to provisional Application No. 62/609,068 filed on 12/21/2017.  
Status of Claims
This Office Action is responsive to the preliminary amendment filed on June 17, 2020. As directed by the amendment: claims 1-2,5 and 9-11 have been amended; claims 3-4 and 6 have been cancelled; and 12-14 have been added. Thus, claims 1-2,5, and 7-14 are presently pending in this application. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate two different parts in Fig.5: (1) outer surface of the mask ([0034] line 10) and (2) a location on an ear strap (18). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
59, Fig.6 
 70, Fig.7A
73, Fig.10 and Fig.11
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, wherein said source of filtered forced air is removably supported in an inner surface must be shown or the feature should be canceled from the claims 10 and 14. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0008, line 16], [0009, line 20], [0009, line 26], [0010, line 1] and [0010, line 4], “face mask filter” should read --face filter mask--; 
In [0010, line 2-3], “adjacent an inner surface” should read --adjacent to an inner surface--
In [0017, line 28-29], [0025, line 14], [0033, line 25], [0033, line 29] and [0036, line 26] “fan/ air purifier” should read --fan/air purifier--; 
In [0017, line 29], “mask liner” should read --face filter--; 
In [0022, line 7], [0023, line 9] and [0024, line 11], “fan/filter enclosure should read --fan/air purifier unit--; 
In [0031, line 3], “restrictive, sense” should read --restrictive sense--; 
In [0032, line 8-9], “inner lining 22” should read --interior liner 22--;  
In [0032, line 16], “inner surface 22” should read --interior liner 22--;  
In [0033, line 20], “facial covering area 32” should read --central facial area 32--;  
In [0033, line 32] and [0036, line 33], “filter face mask 50” should read --air filter mask 50--;  
In [0035, line 15], “fan filter enclosure 60” should read --fan/air purifier unit 60--; 
In [0035, line 16], “Housing 60” should read --fan/air purifier unit 60--; 
In [0036, line 29], “fan filter enclosure 60” should read --fan/air purifier unit 60--; 
In [0036, line 31] and [0037, line 9-10], “air intake release 40” should read --air intake valve 40--; 
In [0036, line 31], “mask liner 51” should read --face filter 51--; 
In [0037, line 7], “fan unit 60” should read --fan/air purifier unit 60--; 
In [0037, line 8-9], “filter unit 60” should read --fan/air purifier unit 60--. 
Appropriate correction is required.
Claim Objections
Claim 8-14 are objected to because of the following informalities:  
In claim 1, line 3, “said garment” should read --a garment--; 
In claim 8, line 2, “selected form” should read --selected from--; 
In claim 8, line 2, “the group” should read --a group--; 
In claim 8, line 2-3, “and balaclavas” should read --or balaclavas--; 
In claim 9, line 2-3, “an inner surface” should read --interior liner--; 
In claim 11, line 2, “the side of the air filter mask” should read --a side of the air filter mask--; 
In claim 11, line 3, “said user” should read --a user--;  
In claim 12, line 2, “air mask” should read --air filter mask--;   
In claim 12, line 3, “said user’s ears” should read --a user’s ears--;   
In claim 13, line 2, “air outlet” should read --air exhaust outlet--; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “source of filtered forced air is removably supported on, in, or adjacent to an inner surface of said garment” in line 2-3, the Applicant’s specification fails to describe the source of filtered air is removably supported in the inner surface of the garment. Specifically, a surface is 2-dimensional object that does not have a depth. As such an object can be on either side of a surface or through a surface. The specification discloses “the source of filtered forced air is removably supported adjacent an inner surface” ([0010] line 32 and lines 1-3) but it is silent regarding the source of filtered forced air being in the inner surface. Therefore, the specification fails to reasonably convey the subject matter and thus contains new matter. 
Similar rationale is applied to claim 14.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “source of filtered forced air is removably supported on, in, or adjacent to an inner surface of said garment” in line 2-3, it is unclear how the source of filtered forced air is removably supported in an inner surface. Specifically, a surface is 2-dimensional object that does not have a depth. As such an object can be on either side of a surface or through a surface. The specification discloses “the source of filtered forced air is removably supported adjacent an inner surface” ([0010] line 32 and lines 1-3) but it is silent regarding the source of filtered forced air being in the inner surface. Therefore, it is unclear how the source of filtered forced air can be in an object (i.e. inner surface) that lacks depth. 
Similar rationale is applied to claim 14.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 203852751 U; machine translation accessed 10/03/2022 referenced herein) in view of Blaschke et al. (WO 2017103246 A1; machine translation accessed 10/03/2022 referenced herein) and Knotts et al. (GB 2491897 A). 
Regarding claim 1, Zhang discloses an air-purification system (A, See Fig. A annotated below) comprising a source of filtered forced air (B, See Fig. A annotated below) communicating with an air filter mask (2, Fig.2; [0028] line 167-174) for securing over a user's mouth and/or nose (2, Fig.2; [0028] line 167-174; Examiner notes: The Applicant’s specification illustrates this claim recitation “an air filter mask mounted in said garment for securing over a user’s mouth and/or nose” as “a face mask filter for securing over a user’s mouth and nose” ([0009] line 18-20). For the purpose of this Office action, “air filter mask mounted in said garment for securing over a user’s mouth and/or nose” has been interpreted as air filter mask for securing over a user's mouth and/or nose mounted in a garment.) wherein said source of filtered forced air (B, See Fig. A annotated below) at a location spaced (See Fig. A annotated below) from said air filter mask (2, Fig. 2; [0028] 167-174) and communicates with said air filter mask (2, Fig. 2; [0028] 167-174) through a closed air channel (16, Fig.2) and wherein said source of filtered forced air (B, See Fig. A annotated below) comprises a housing (1, Fig.2) having an air inlet (4, Fig.2) and an air outlet  (15, Fig.1; [0028] lines 177-179), an electric fan (14, Fig.1; [0009], lines 53-58 and [0028] lines 177-182) mounted in ([0028] lines 177-182; Examiner notes: Zhang discloses the fan in the housing. Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art that in order to operate the fan in the air-purification system, it would be mounted by some means within the housing.) said housing (1, Fig.2) and expel air out  ([0009] lines 56-63 and [0030]) of said housing (1, Fig.2) to said closed air channel (16, Fig. 2.), and an air filter (9,10,11, and 12, Fig.1; [0028], lines 177-185; and [0030], lines 201-204) mounted to filter air ([0030]) entering said housing (1, Fig. 2).

    PNG
    media_image1.png
    623
    577
    media_image1.png
    Greyscale

Figure A, Adapted from Fig.2 of Zhang
Zhang fails to disclose (1) wherein electric fan mounted to said housing to draw air into said housing through said air inlet and (2) wearable garment that supports the air-purification system wherein the air filter mask mounted in a garment and wherein said source of filtered forced air is supported in said garment at a location spaced from said air filter mask. 
However, Blaschke et al. in the same field of endeavor, teaches a portable air-purification system having a housing (16, Fig. 3) including air filter device (18, Fig.5) as well as an air conveying device (20, Fig.5; [0125]) comprising a motor-driven fan (74, Fig.5) with an electric motor ([0125]) draws air into the housing ([0034]; Examiner notes: Since Blaschke et al. discloses that the air inlet opening is connected to the air conveying device directly or indirectly in a fluidic manner, it is the examiner’s position that the electric fan draws air into the housing.) through the air inlet openings (80, Fig.3) and pushes air ([0176]) through the air outlet (30, Fig.4). It also teaches a mask (206, Fig.26) connected the housing (16, Fig.26) via flexible air duct (86, Fig.26; [0199-0200]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air-purification system of Zhang to incorporate an electric fan mounted in said housing to draw air into said housing through said air inlet as taught by Blaschke et al. to effectively filter ambient air ([0034])
Zhang in view of Blaschke et al. fails to disclose wearable garment that supports the air-purification system wherein the air filter mask mounted in a garment and wherein said source of filtered forced air is supported in said garment at a location spaced from said air filter mask.
However, Knotts et al. in the same field of endeavor, teaches a wearable, garment-supported air-purification system (A, See Fig. B annotated below) comprising an air filter mask (64, Fig.5B; pg.16 lines 18-20) mounted (Examiner notes: Fig. 5A illustrates mouth mask (64) in the folded neck collar of the garment (61) while Fig. 5B illustrates the same neck collar of the garment (61) of Fig.5A but unraveled over the mouth, where the mouth cover is further exposed (pg.8 lines 10-14). Thus, it is the examiner’s position that the air filter mask is mounted to the garment.) in said garment (61, Fig.5B) and wherein said source of filtered forced air (Examiner’s notes: Since Knotts et al. discloses that (1) a scarf can have a conditioner that can be active (i.e. forced air movement) (pg.12 lines 31-36) and that (2) a filter membranes can be inserted into the ends of flow path (i.e. end ports of a tube) of the conditioner (pg.14 line 49-pg.15 line 8), it is interpreted that conditioner is a source of forced air and that air from the conditioner is filtered. Therefore, it is the examiner’s position to combine these elements (forced air and filter) to create a source of filtered forced air (66, Fig.5B; pg.8 lines 10-14)) is supported (pg.10 lines 28-35) in said garment (61, Fig.5B) at a location spaced (See Fig.5B) from said air filter mask (64, Fig.5B; pg.16 lines 18-20).

    PNG
    media_image2.png
    581
    591
    media_image2.png
    Greyscale

Figure B, Adapted from Fig.5B of Knotts et al.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air-purification system of Zhang in view of Blaschke et al. to incorporate a wearable garment that supports an air-purification system as taught by Knotts et al. to conceal and disguise the operational features of respiratory apparatus underneath the garment (pg.4, lines 41-45). 
	Regarding claim 2, Zhang in view of Blaschke et al. and Knotts et al. teaches the wearable, garment-supported air-purification system of claim 1, Zhang further teaches wherein said air filter mask (2, Fig.2 of Zhang; [0028] line 167-174) comprises an air inlet (C, See Fig. A annotated above; [0019] lines 120-128, [0028] lines 167-170; 182-187) for receiving filtered forced air ([0019] lines 120-128; [0028] lines 167-170; 182-187) from said source of filtered forced air (See Fig. A annotated above) and an air exhaust outlet (3, Fig. 2; [0028] line 167-168). 
	Regarding claim 7, Zhang in view of Blaschke et al. and Knotts et al. teaches the wearable, garment-supported air-purification system of claim 1, Zhang further teaches wherein said closed air channel (16, Fig. 2) comprises a flexible tube ([0028] line 181-186). 
Regarding claim 8, Zhang in view of Blaschke et al. and Knotts et al. teaches the wearable, garment-supported air-purification system of claim 1, Knotts et al. teaches wherein said garment (61, Fig.5B) is selected from the group comprising scarves (21, Fig.1B), sweaters (58, Fig.4A), bandanas (71, Fig.6A) or balaclavas (76, Fig.6B).                                                                                                             
Regarding claim 9, Zhang in view of Blaschke et al. and Knotts et al. fails to disclose the 
wherein said air filter mask (84, Fig.7A and 7B; pg.16 lines 18-20) is removably secured to an interior liner of said garment. 
	However, Knotts et al.'2, in an alternate embodiment (Fig.7A and 7B), discloses wherein said air filter mask (84, Fig.7A and 7B; pg.16 lines 18-20) is removably secured (Examiner’s notes: Since, mouth side wings (89, Fig.7A and Fig.7B) of the mask are inserted into tacky patches (pg.13 lines 15-17; pg.10 lines 28-35), it is the examiner position that the air filter mask is removably secured to the inner liner of garment.) to an interior liner (See Fig. 7A and 7B; pg.8 lines 24-32) of said garment (81, Fig.7A and Fig.7B).  
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable, garment-supported air-purification system of Zhang in view of Blaschke et al. and Knotts et al. to incorporate the tacky patches as taught by Knott'2 in order to keep the fabric cover in position as long as it allows for cleaning (pg.10, lines 28-35). 
Regarding claim 10, Zhang in view of Blaschke et al. and Knotts et al. teaches the wearable, garment-supported air-purification system of claim 1, Knotts et al. further teaches wherein said source of filtered forced air (Examiner’s notes: Since Knotts et al. discloses that (1) a scarf can have a conditioner that can be active (i.e. forced air movement) (pg.12 lines 31-36) and that (2) a filter membranes can be inserted into the ends of flow path (i.e. end ports of a tube) of the conditioner (pg.14 line 49-pg.15 line 8), it is interpreted that conditioner is a source of forced air and that air from the conditioner is filtered. Therefore, it is the examiner’s position to combine these elements (forced air and filter) to create a source of filtered forced air (66, Fig.5B; pg.8 lines 10-14) is removably supported (pg.10, lines 28-35) on (pg.3 lines 48-51; pg.9 lines 30-36), in (pg.3 lines 48-51; pg.12 lines 31-41) or adjacent (Examiner’s notes: Since Knotts discloses that (1) a garment can have an on-board conditioner (pg.3 lines 48-51; pg.9 lines 30-36), it is interpreted that the conditioner is not in-built (i.e. internal) but rather an add-on.  In addition, Knotts also discloses that it would be beneficial to use a garment to disguise or conceal a breathing or medical apparatus (i.e. conditioner) (pg.4, lines 41-45; pg.9 lines 30-36). With combining these elements (on-board conditioner and concealment of breathing apparatus), it is the examiner’s position that the conditioner is adjacent to the interior body of the garment.) to an inner surface (See 112b rejection above; See Fig.5B) of said garment (61, Fig.5B).  
Regarding claim 11, Zhang in view of Blaschke et al. and Knotts et al. teaches the wearable, garment-supported air-purification system of claim 1, Zhang in view of Knotts et al. further teaches wherein said closed air channel (16, Fig. 2 of Zhang) is connected to a side of the air filter mask (2, Fig. 2 and Fig.3; [0028] line 167-174 of Zhang) farthest from a user's face (Fig. 2 of Zhang shows that the closed air channel connected to the outer surface of the mask; Fig. 3 of Zhang illustrates the possibility of how the air channel can be connected on the farthest side from the user’s face.) when a user is wearing said garment-supported air-purification system (See Fig. B annotated above). 
	Regarding claim 13, Zhang in view of Blaschke et al. and Knotts et al. teaches the wearable, garment-supported air-purification system of claim 2, Zhang further teaches wherein said air exhaust outlet (3, Fig.2, [0028] line 167-168) is provided with an air exhaust valve (3, Fig.2, [0028] lines 167-169; [0032] line 228-230). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 203852751 U; machine translation accessed 10/03/2022 referenced herein) in view of Blaschke et al. (WO 2017103246 A1; machine translation accessed 10/03/2022 referenced herein) and Knotts et al. (GB 2491897 A) in further view of Art A (KR 20110003477 U; machine translation accessed 10/05/2022 referenced herein). 
	Regarding claim 5, Zhang in view of Blaschke et al. and Knotts et al. teaches the wearable, garment-supported air-purification system of claim 1, Zhang further discloses an air filter mask (2, Fig. 2; [0028] line 167-174) whereby air may reach said user's mouth and/or nose both through said air filter mask (([0028] line 167-174); Examiner’s notes: Since Zhang discloses that the outer and inner layer of the mask can be made of hard and breathable materials,  it is the examiner’s position that a user can receive external air from the environment.) and from said source of filtered forced air (See Fig. B annotated above; [0019] lines 120-128). 
	Zhang fails to disclose wherein said air filter mask comprises a replaceable layer of filter material.
However, Art A teaches a mask (100, Fig.1) with a detachable filtering body (121, Fig.1; pg.2 lines 39-42; 48-51 and pg.4 lines 147-152). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable, garment-supported air-purification system of Zhang in view of Blaschke et al. and Knotts et al. to incorporate the replaceable filter layer as taught by Art A in order to provide a long-term use by not having to replace the mask body (pg.2, lines 64-67) and to reduce the growth of bacteria thus improving sanitation by frequently changing the filter body (pg.2, lines 68-70). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 203852751 U; machine translation accessed 10/03/2022 referenced herein) in view of Blaschke et al. (WO 2017103246 A1; machine translation accessed 10/03/2022 referenced herein) and Knotts et al. (GB 2491897 A) in further view of Chen Y. (CN 203952536 U; machine translation accessed 09/30/2022 referenced herein). 
	Zhang in view of Blaschke et al. in further view of Knotts et al. fails to disclose wherein said air filter mask is provided with ear straps which removably secure said air mask to a user's ears. 
	However, Chen Y. teaches a mask (2, Fig.2; [0028]) with ear hooks (8, Fig.2; [0028]; [0014]) detachably connected (Abstract) to an interior of a scarf body (see Fig. 1; Abstract) with space between (Abstract; [0022]) a mask (2, Fig.1; [0022]) and the scarf body (1, Fig.1; [0022]).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable, garment-supported air-purification system of Zhang in view of Blaschke et al. in further view of Knotts et al. to incorporate ear straps as taught by Chen Y. in order to further fix the positioning of the mask to the face of the user ([0028]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 203852751 U; machine translation accessed 10/03/2022 referenced herein) in view of Blaschke et al. (WO 2017103246 A1; machine translation accessed 10/03/2022 referenced herein) and Knotts et al. (GB 2491897 A) in further view of Braendle et al. (DE 102016121823 A1; machine translation accessed 10/24/2022 referenced herein).
Regarding claim 14, Zhang in view of Blaschke et al. and Knotts et al. fails to disclose wherein said source of filtered forced air is removably supported on or adjacent to an inner surface (See 112b rejection above.) of said garment in a reversibly closable pocket formed in said garment. 
	However, Braendle et al. teaches a portable air cleaning device (12, Fig.2) within a pocket (248, Fig.4; [0012]) located on the inside of garment (14, Fig.3; [0012]- [0013]) wherein the pocket (248; Fig.4) has a closure device (i.e. flap, tab, band, or strap) (280, Fig.4; [0019]- [0021]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable, garment-supported air-purification system of Zhang in view of Blaschke et al. and Knotts et al. to have a reversibly closable pocket as further taught by Braendle et al. in order to prevent the air cleaning device from falling out of the pocket ([0021]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang (WO-2012096667-A1) discloses a protective head gear (100, Fig.2) with a respirator panel (125, Fig.2) which has not been claimed. 
Art B (KR 101525794 B1; machine translation accessed 10/05/2022 referenced herein) discloses a neck warmer (10, Fig.1a; [0015] line 127) with an inner mask (20, Fig.1c; [0024]) which has not been claimed.
Mingo (US 20170209720 A1) discloses a fabric face mask (100, Fig.1) with removable pocket (10, Fig.1) for an air filter (70, Fig.6) which has not been claimed. 
Liang et al. (CN 205569540 U; machine translation accessed 10/05/2022 referenced herein) discloses a shawl (see Fig.1, [0024]) containing an open mask (14, Fig.1, [0024]), suction fans (10, Fig.1, [0027]), filter layer (7-9, Fig.2, [0026] lines 171-173), and pipes (11, Fig.1, [0027]) which has not been claimed. 
Chen L. et al. (CN 205586379 U; machine translation accessed 10/05/2022 referenced herein) discloses a vest (20, Fig.1, [0026]) containing draft fan (30, Fig.1, [0026]), filter elements (81, 82, Fig.2, [0034] lines 248), mask (10, Fig.1, [0026]), and hoses (51, 52, Fig.1, [0030]) which has not been claimed.  
Odell et al. (US 2003/0192537 A1) and Avery et al. (US 2003/0192103 A1) discloses a suit (50, Fig.7 of Odell et al.; 20, Fig.2 of Avery et al.) with filters (36, Fig.7 of Odell et al.; Fig.2 of Avery et al.), blower (34, Fig.7 of Odell et al.; Fig.2 of Avery et al.), conduit (46, Fig.7 of Odell et al.; Fig.2 of Avery et al.), and hood (52, Fig.7 of Odell et al.; Fig.2 of Avery et al.) which has not been claimed.  
Hoffman (WO 2007081801 A2) discloses a portable CPAP device containing a blower unit (48, Fig.1A) in a vest assembly (28, Fig.1A) which has not been claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY CHINYERE EGWIM whose telephone number is (571)272-7030. The examiner can normally be reached Mon-Thurs 8:30 am-4:00 pm, Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARY CHINYERE EGWIM/Examiner, Art Unit 3785                                                                                                                                                                                                        /ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785